Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 20, 2014

The Court of Appeals hereby passes the following order:

A15A0362. EDDIE GREEN v. CITY OF ATLANTA et al.

      On January 31, 2014, the superior court entered an order granting summary
judgment to the defendants in this case. On March 7, 2014, the plaintiff, Eddie Green,
filed a notice of appeal. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, Green
filed his notice of appeal 35 days after entry of the order he seeks to challenge.
Accordingly, we lack jurisdiction to consider this untimely appeal, and it is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            10/20/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.